      Case 3:19-cv-02581-E Document 48 Filed 07/28/20            Page 1 of 4 PageID 380



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 RONALD KNOX,                                  §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §     CIVIL ACTION NO. 3:19-cv-02581-E
                                               §
 EQUIFAX INFORMATION                           §
 SERVICES LLC, EXPERIAN                        §
 INFORMATION SOLUTIONS, INC.,                  §
 TRANS UNION LLC, AND                          §
 NATIONSTAR MORTGAGE LLC,                      §
                                               §
      Defendants.                              §
                         MEMORANDUM OPINION AND ORDER

         Before the Court is the Motion for Judgment on the Pleadings or, in the Alternative, to

Stay the Proceedings filed by defendants Equifax Information Services, LLC, Experian Information

Solutions, Inc., and Trans Union, LLC (Doc. No. 27). Having considered the motion, the parties’

briefing, and applicable law, the Court finds that the motion should be GRANTED.

                                         BACKGROUND

         The following information is taken from plaintiff Ronald Knox’s complaint (Doc. No. 1).

Knox is a consumer as defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (FCRA).

Defendants Equifax Information Services, LLC, Experian Information Solutions, Inc., and Trans

Union, LLC (the CRA Defendants) are consumer reporting agencies.

         In September 2003, Knox secured a mortgage on his home with Spectrum Mortgage. In

March 2013, Knox filed for Chapter 13 bankruptcy. Sometime between 2014 and 2017, Knox’s

mortgage was transferred to defendant Nationstar Mortgage, LLC (Nationstar).         Knox was

discharged from bankruptcy in January 2017 and made regular monthly mortgage payments “since

                                               -1-
   Case 3:19-cv-02581-E Document 48 Filed 07/28/20                    Page 2 of 4 PageID 381



that time.”    In January 2018, he entered into a modification agreement with Nationstar.

Thereafter, Knox made his mortgage payments timely.

       In June 2019, Knox requested and received copies of his credit reports from the CRA

Defendants. On or about July 11, 2019, he disputed the accuracy of the reports due to the absence

of the Nationstar mortgage account following his discharge from bankruptcy and execution of the

modification agreement.      Knox requested that the CRA Defendants “conduct a reasonable

investigation and/or remedy the inaccuracies” in his credit reports. The CRA Defendants,

however, “failed to correct the inaccurate information” and did not evaluate or consider his

“information, claims or evidence.”

       In October 2019, Knox filed this suit against the CRA Defendants under FCRA, asserting

claims related to the omission of the Nationstar mortgage from his credit reports. The CRA

Defendants jointly have for moved for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c), asserting Knox’s complaint fails to state a claim upon which relief can be granted

(Doc. No. 27).

                                         LEGAL STANDARD

       Rule 12(c) permits a party to move for judgment on the pleadings after the pleadings are

closed but early enough so as not to delay trial. See FED. R. CIV. P. 12(c). A Rule 12(c) motion is

decided under the same standard as a Rule 12(b)(6) motion to dismiss. Guidry v. Am. Pub. Life

Ins. Co., 512 F.3d 177, 180 (5th Cir. 2007). The Court “accepts all well-pleaded facts as true,

viewing them in the light most favorable to the plaintiff.” In re Katrina Canal Breaches Litig., 495

F.3d 191, 206 (5th Cir. 2007 (internal quotation marks and citations omitted).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
                                                 -2-
   Case 3:19-cv-02581-E Document 48 Filed 07/28/20                 Page 3 of 4 PageID 382



662, 678 (2009) (internal quotation marks and citation omitted). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. A complaint “does not need detailed

factual allegations,” but the “allegations must be enough to raise a right to relief above the

speculative level.” Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007). The allegations pleaded must

show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

                                            ANALYSIS

       Knox alleges the CRA Defendants violated FCRA sections 1681e(b) and 1681i. Section

1681e(b) requires a consumer reporting agency to “follow reasonable procedures to assure

maximum possible accuracy of the information” in a consumer’s report. 15 U.S.C. § 1681e(b).

Section 1681i requires a consumer reporting agency to “conduct a reasonable reinvestigation” if

“the completeness or accuracy of any item of information contained in a consumer’s file at a

consumer reporting agency is disputed by the consumer.” 15 U.S.C. § 1681i(a)(1)(A). To prevail

on a claim “under either Section 1681e(b) or Section 1681i, [a plaintiff] must prove that his

consumer reports included inaccurate information.” Hammer v. Equifax Info. Servs., LLC, No. 3:18-

CV-1502-C, 2019 WL 7602463, at *2 (N.D. Tex. Jan. 16, 2019) (quoting McDonald v. Equifax

Inc., No. 3:15-CV-3212-B, 2017 WL 879224, at *6 (N.D. Tex. Mar. 6, 2017) (internal citations

omitted)).

       Several district courts have held, and this Court is persuaded, that “a consumer reporting

agency is not required to include a particular account in a credit report.” Coyle v. Experian Info.

Solutions, Inc., No 3:19-cv-02645-M, 2020 WL 3052228, at *2 (N.D. Tex. June 7, 2020) (collecting

cases); Hammer, 2019 WL 7602463, at *2 (“FCRA does not impose . . . an affirmative duty upon

credit reporting agencies to report trade lines”). As a result, “omission of a particular obligation
                                                -3-
   Case 3:19-cv-02581-E Document 48 Filed 07/28/20                Page 4 of 4 PageID 383



from a credit report is not an FCRA violation.” See Coyle, 2020 WL 3052228, at *3 (granting Rule

12(c) motion on plaintiff’s section 1681e(b) and 1681i claims when she alleged only that a

particular account was not reported).

       In this case, Knox does not allege that his credit reports contained inaccurate information;

instead, he complains the omission of the Nationstar mortgage account rendered the credit reports

inaccurate. Because Knox does not challenge the accuracy of any of the information in the reports,

the Court finds he has not plausibly pleaded a violation of the FCRA sections 1681e(b) or 1681i

by the CRA Defendants. See Coyle, 2020 WL 3052228, at *3; Hammer, 2019 WL 7602463, at *2.

       Accordingly, the CRA Defendants’ Motion for Judgment on the Pleadings (Doc. No. 27)

is GRANTED. Knox’s claims against the CRA Defendants in this action are DISMISSED with

prejudice.

       SO ORDERED; signed July 28, 2020.



                                                     ____________________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE




                                               -4-
